Stone, J.
(dissenting). We are unable to agree *529with, the conclusion reached by Justice Moore in this case. From the record it appears that the admissions, or incriminating statements received in evidence, were made in the divorce case, after the respondent had been, by the court, sufficiently informed of his right to claim his constitutional privilege, and were, we think, voluntary. The fact that they were made under oath, and in another case, is no ground for their rejection. They were competent as substantive evidence, and their weight was for the jury. Underhill on Criminal Evidence (2d Ed.), p. 254, § 131; 12 Cyc. p. 474.
The following relevant cases are, among others, found in our own reports: People v. Gould, 70 Mich. 240; People v. Prague, 72 Mich. 178; People v. Gallagher, 75 Mich. 512, 525; People v. Lauder, 82 Mich. 120; People v. Taylor, 93 Mich. 638, 641; People v. Butler, 111 Mich. 483; People v. Henwood, 123 Mich. 317; People v. Rich, 133 Mich. 14, 17; People v. Robinson, 135 Mich. 511; People v. Hoffmann, 142 Mich. 531, 571; People v. Owen, 154 Mich. 571 (21 L. R. A. [N. S.] 520).
In People v. Gallagher, supra, the testimony of the respondent on the trial of another person, was admitted as substantive evidence against the respondent upon his trial, and its admission was held to be proper.
In People v. Lauder, supra, the majority of the court held that:
“In all cases where a personal privilege exists for a witness to testify or not, if such witness does testify without objection, he will be deemed to have done so voluntarily.”
In our opinion the court did not err in admitting in evidence the testimony of the respondent in the divorce case, and the conviction should be affirmed.
Ostrander, J., concurred with Stone, J.